Citation Nr: 0526149	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-13 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic left leg 
disability, as a residual of shin splints.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to July 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Detroit, Michigan Department of Veterans Affairs (VA) 
Regional Office (RO) that denied service connection for left 
leg shin splints.

In June 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.


FINDING OF FACT

The competent evidence of record does not establish that the 
veteran has a current chronic left leg disability, as a 
residual of shin splints, that is causally related to the 
veteran's active service.


CONCLUSION OF LAW

A chronic left leg disability, as a residual of shin splints, 
was not incurred in, or aggravated by, active service, nor 
may arthritis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a May 2003 letter 
from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession pertaining to the claim to the AOJ.  

With regard to the duty to assist, the record contains the 
veteran's service medical records, as well as reports of 
private and VA treatment and examination.  The veteran has 
been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that she has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to her claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a)(2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).

Analysis

The veteran asserts that service connection is warranted for 
chronic left leg disability, as a residual of shin splints.  
In order to establish service connection on a direct basis 
the veteran must provide evidence of a current disability, an 
in-service injury, and a nexus between the current injury, 
and an in-service injury.  The record demonstrates that while 
in the military, the veteran complained of and sought 
treatment for shin splints on several occasions between 
December 1978 and September 1979.  However, the record does 
not establish that the veteran currently has a chronic left 
leg disability, as a residual of shin splints.  In this 
regard, the record reveals between January 2003 and March 
2003, the veteran sought treatment for left leg pain, which 
an examiner, after indicating that x-rays showed a defect at 
the proximal fibular neck, stated could be neuritis.  In 
January 2003, the diagnosis was left leg pain, possible 
occult stress fracture of the fibula.  Moreover, the examiner 
from the February 2004 VA examination, after an examination 
which included x-rays and a bone scan, indicated that there 
was no evidence of shin splints at the current time and that 
the veteran's current symptoms were not from shin splints, 
but were most likely a manifestation of scattered 
degenerative changes as reported by the bone scan.  The Board 
observes that in an April 2005 statement, a private physician 
indicated that the veteran's leg injury was due to military 
service.  However, the Board finds that because the physician 
did not provide a rationale or any supporting clinical 
documentation for his opinion, that such opinion is of lesser 
probative value than the objective clinical reports of post 
service treatment, and the opinion of the VA examiner in 
February 2004 based on a review of the veteran's medical 
history as contained in the medical record, including recent 
left leg X-rays and a bone scan.  See, Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Therefore, the Board finds that the 
preponderance of the evidence of record does not establish 
that the veteran is entitled to a grant of service connection 
on a nonpresumptive direct incurrence basis for chronic left 
leg disability, as a residual of shin splints.

As previously noted, in order to establish service connection 
on a presumptive basis, the veteran's arthritis must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of her period of service.  
In this case, there is no evidence that the veteran's current 
left leg degenerative changes were manifested to a 
compensable degree within one year of her separation from 
service.  In fact, the record reflects that the first 
reported a clinical finding of arthritis was in 2003, which 
was many years after service.  As noted above, there is no 
competent clinical opinion of record which relates such 
disability to service.  Hence, the Board finds that the 
preponderance of the evidence of record does not establish 
that the veteran is entitled to service connection on a 
presumptive basis.

In conclusion, although the veteran asserts that her current 
left leg disability is related to her reported in-service 
shin splints, she is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The evidence of record, including the February 2004 medical 
opinion, is of greater probative value than the veteran's 
statements in support of her claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran currently has a chronic left leg 
disability, as a residual of shin splints, related to her 
active military service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 
(2004), but does not find that the evidence is of such 
approximate balance as to warrant it's application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for chronic left leg disability, as a residual of 
shin splints.



ORDER

Entitlement to service connection for chronic left leg 
disability, as a residual of shin splints, is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


